Title: From Alexander Hamilton to Nathaniel Gilman, 10 August 1790
From: Hamilton, Alexander
To: Gilman, Nathaniel


Treasury Department, August 10, 1790. “The Treasurer has my directions to draw upon you for the sum of One Thousand, Seven hundred and Sixty five & 63/90 Dollars, stated by you to be in the late Loan Office of the United States. You will be pleased to pay his Draughts, & a Warrant shall be issued to cover the amount of them, when transmitted hither as Vouchers for the settlement of your Accounts.…”
